department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct uniform issue list set ep rats legend individual a amount d amount e bank f bank g bank h ira x dear this is in response to a request dated date submitted on your behaif by your authorized representative for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code correspondence dated date supplemented the request your authorized representative has submitted the following facts and representations page you established ira x your ira contained approximately amount d on september be you requested that amount e be wired to your account at bank f for the establishment of a self-directed_ira shortly thereafter you instructed bank f to issue cashiers checks to bank g for the purpose of purchasing bank g stock for your ira which you believed was established at bank f on september we a cashier's check was issued to bank g from bank f for the purchase of bank g stock the cashiers check indicated that it was from an ira in your name the check was accompanied by instructions to make the stock certificates payable to individual a self-directed_ira in november i you were instructed by at the time of the investment in bank g stock you believed that you were that the investment could not be made through bank g making the investment through your ira ihe trust officer of bank g because bank g could not act as custodian for this type of ira to issue the shares under the name of bank h as learning this you instructed bank g trustee for your ira around late february mbank h told you that they could not establish an ira because no ira had been established at bank f and the day rollover period had already expired this was the first time you realized that no ira had been established with bank f immediately upon it is represented that amount e will be contributed to an ira in your name within days after a waiver is granted based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount c because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment - or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into page such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year peridd ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including but not limited to errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by you demonstrates that you had no knowledge that an ira was not established with bank f in fact the discussion that you had with bank f indicated that an ira had been established and the cashier's check that you it was only after you received from bank f indicated that the funds were in an ira tried to direct an ira investment that bank h informed you that an ira had not been established with bank f this was after the day period for rolling over had passed therefore based on the above pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e from ira x you are granted a period of days from the issuance of this ruling letter to complete the rollover of amount e into an ira maintained in your name provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions the amounts deposited into another ira will be considered rollover_contributions within the meaning of sec_408 of the code page this ruling does not authorize the rollover of amounts if any that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact id - week at _ please address all correspondence to seseepr rasea sincerely yours rances v sloari employee_plans vechnical group enclosures deleted copy of ruling letter notice of intention to disclose cc
